DETAILED ACTION
This is the first office action on the merits in this application. The claims of August 6, 2019, are under consideration. Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a method of implanting a vertebral body implant, classified in A61F2/4455.
II. Claim 20, drawn to a method of insertion of a vertebral body implant (with particular emphasis being given a loading block insertion tool), classified in A61F2/4611.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related distinct methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a mutually different mode of operation, in that one requires use of a particular insertion tool, while the other requires use of a loading block of a different design and purpose of use.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search of various subclasses, employment of various search techniques, use of many search terms, and use of several electronic resources will be required to search for all of the inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Matt Morales on June 13, 2022, a provisional election was made without traverse to prosecute the invention of invention I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “extension member” of claim 1 must be shown or the feature(s) canceled from the claim(s):
The specification refers to extension members as either elements 122 or 448.  Reviewing the drawings and associated disclosure, these are each components of the inserter tool. The claim refers to an extension member “of the intermediate expansion member by the inserter tool”… which means that the expansion member is a part of the implant in these claims. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The “intermediate expansion member” referred to in claim 1 is not discussed being a part of the implant, as required by claim 1, but rather is disclosed as being a portion of the inserter tool.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 each refer to an intermediate expansion member, which as noted in the drawing and specification objections above, is disclosed as a part of the inserter tool. Review of the disclosure for a component which fits the limitations of being a portion engageable with the intermediate expansion member and engageable with the inserter tool to permit rotational movement of the extension member by rotation of the inserter tool would appear to refer to the adjustment ring 13 of fig. 1, for example. This seems to be further clarified by the final clause of the claim in which the extension member is rotated to increase length of the device – and further claim 6 clearly states as much. The claims are further examined with that understanding. However – the claims go on to state that the intermediate expansion member is “configured to couple to the first end or the second end of the intermediate expansion member…” It is unclear from reading the disclosure that this is a capability of the ring 13, which appears to be capable of attaching to only one end of the intermediate expansion member in all embodiments. Clarification of this limitation is required and/or identification of original disclosure which permits this understanding of the ring 13 is requested.  In event that no disclosure is identified which identifies the ring being coupled to either first or second end (or the limitation is not clarified), a rejection under 35 USC 112(a) will be considered. 
Claims 1 and 12 refer to a lateral direction as at lines 22-23 of claim 1 and a similar recitation in claim 12.  It is unclear from the claims what this lateral direction is being determined relative to.  Is this relative to the vertebrae? As in a “lateral approach” operation? Or is this lateral relative to the implant? Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 11-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neumann (US 2002/0082695 A1) in view of Parimore et al. (US 2008/0177387 A1).
Regarding claims 1, 6-8 and 11, as best understood, Neumann teaches a method for implanting a vertebral body implant into a space between a first vertebra and a second vertebra of a spine (abstract). The method includes 
providing an intermediate expansion member 2/3/4 having a length extending between a first end and a second end along a longitudinal axis (up and down in fig. 1, axis A);
releasably mounting an inserter tool 18 to the intermediate expansion member 2/3/4 comprising: 
grasping the intermediate expansion member by a pair of engagement arms 29 of the inserter tool 18 at a pair of indented slots 17 located on opposing sides of an exterior surface of an outer core 2 of the intermediate expansion member 2/3/4; 
engaging an extension member 4 of the intermediate expansion member by the inserter tool (21 engages with 4 as at [0032-3]) so that rotational movement at the inserter tool causes rotational movement of the extension member 4, wherein the extension member 4 has a static length (it is a solid structure as in the figures) and is configured to couple to the first end or the second end of the intermediate expansion member (depending on which end is held in the upward direction, either end can be considered first or second) to increase the length of the intermediate expansion member by the static length of the extension member (comparing fig. 4 and fig. 2, it is clear that adding the ring 4 to portion 2 extends the intermediate expansion member by the thickness of 4), the extension member 4 comprising an attachment feature (a portion of 7 which interacts with 11 of outer core 2) coupled to the outer core 2 of the intermediate expansion member 2/3/4 [0028]; the extension member 4 includes gear teeth 7 which is connected to gear teeth 21 on the inserter tool;
inserting the intermediate expansion member in the collapsed state into the space between the first and second vertebrae [0033]; and 
linearly translating an inner core 3 of the intermediate expansion member that is at least partly enclosed within the outer core 2 relative to the outer core by rotational movement of the extension member 4 thereby adjusting the intermediate expansion member to a desired length and transforming the intermediate expansion member between a collapsed state and an expanded state [0033].

	Neumann fails to teach the steps of connecting a first endplate and a second endplate, as required by the claim; and additionally, is silent as to the surgical approach being utilized in implantation of the device (e.g. a lateral approach). 
Parimore teaches a method for implanting a vertebral body as at fig. 5. The method includes 
connecting a first endplate 30 to an intermediate expansion member 20/10 via a first mechanical structure 34 of the first endplate that mates with a first complementary mechanical structure at a first end of the intermediate expansion member (as seen clearly in fig. 5); 
connecting a second endplate 31 to the intermediate expansion member 20/10 via a second mechanical structure (unlabeled, equivalent to 34) of the second endplate that mates with a second complementary mechanical structure at a second end of the intermediate expansion member (seen clearly in fig. 5). 
Additionally, Parimore teaches a variety of lateral approaches for insertion of the implant into the patient [0043]. 

It would have been obvious to one with ordinary skill in the art at the time of the invention to form the Neumann device with detachable endplates as taught by Parimore. One would have done so by forming the Neumann device to include mechanical connections (e.g. holes for receiving pegs 34 of Parimore) at the first and second ends of the intermediate expansion members which couple to the endplates of Parimore. One would have done so in order to permit insertion of the Neumann device on various insertion trajectories [0043]. 
Regarding claim 2, Parimore additionally teaches selection of variously sized and shaped endplates [0040], [0043] (e.g. tailored to a particular usage). 
Regarding claim 3, Parimore teaches the endplates including anti-migration features 33 which secure the endplates to the vertebrae. 
Regarding claim 4, it is taught to pack the implant with osteogenic materials [0024], [0052]. This can be done after insertion [0024]. [0022]
Regarding claim 5, Parimore has taught the limitations of claim 1 and has further taught use of a mechanism for securely locking the implant in desired positions. [0022] Examiner takes the position that a set screw is one type of such a locking mechanism old and well known in the art. 
Regarding claim 9, the attachment feature (portion of 7 which interacts with 11 of 2) is considered an inner surface of the extension member 4 (in that it is on a surface which is not the outwardly facing surface). The surface serves to longitudinally fix the ring 4 relative to the outer core (preventing it from moving in a direction toward 2). 
All limitations of claims 12-18 are considered shown to be rendered obvious by the prior art, as noted above.  Claim 12 is substantially identical in scope to claim 1, and the dependent claims are essentially identical in scope to claims which depend from claim 1 and are already rejected, as above.

Claims 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neumann in view of Parimore et al. and Winterbottom et al. (US 2002/0058950 A1). 
Regarding claim 10, as best understood, the limitations of claim 1 were suggested by the combination of Neumann and Parimore. However, that combination did not teach the particular usage of the inserter tool now claimed. 
Winterbottom teaches an implant insertion tool including two arms 50/52 which are designed to grip an implant. Winterbottom teaches a medial handle 40 which is formed such that were the Winterbottom inserter attached to the Neumann implant, the medial handle would be perpendicular to a longitudinal axis of the implant, and which is rotated to tighten or loosen arms 50/52 (e.g. open and close the arms) to improve grip on the implant [0048]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Neumann inserter to permit the arms 29 to open and close relative to one another as actuated by a handle, as taught by Winterbottom. One would have done so in order to increase strength of coupling between the inserter and the implant in the Neumann system and prevent inadvertent detachment between the components during a surgical procedure. 
All limitations of claim 19 are considered shown to be rendered obvious by the prior art, as noted above.  Claim 19 is essentially duplicative of claim 10 in scope, and claim 10 is rejected, as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799